Case 8:21-cv-01095-VMC-JSS Document 19 Filed 07/27/21 Page 1 of 15 PageID 147




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   JOSE PAGAN,

         Plaintiff,

   v.                                   Case No: 8:21-cv-1095-VMC-JSS

   WAL-MART ASSOCIATES, INC.,

        Defendant.
   ____________________________/

                                      ORDER

         This matter comes before the Court upon consideration of

   Defendant Wal-Mart Associates, Inc.’s Motion to Dismiss the

   Amended   Complaint    (Doc.   #    12),   filed   on   June   10,   2021.

   Plaintiff Jose Pagan responded on June 24, 2021. (Doc. # 15).

   For the reasons below, the Motion is denied.

   I.    Background

         According to the operative complaint, Plaintiff Jose

   Pagan worked for Defendant Wal-Mart Associates, Inc. from

   February 26, 2018, through March 13, 2020, as a sales floor

   associate. (Doc. # 7 at ¶ 12). Pagan is a male who is in a

   same-sex relationship. (Id. at ¶¶ 15-16).

         While he was employed at Wal-Mart, one of Pagan’s co-

   managers, “Roselin,” commented that “she did not approve of

   [Pagan’s] lifestyle.” (Id. at ¶ 14). Specifically, Roselin



                                        1
Case 8:21-cv-01095-VMC-JSS Document 19 Filed 07/27/21 Page 2 of 15 PageID 148




   disparaged      Pagan       for    “lacking         stereotypical       male

   characteristics,” “being gay,” and “dress[ing] like a girl.”

   (Id. at ¶¶ 14-15). Roselin “made it known that she did not

   appreciate the way [Pagan] dressed and wanted [Pagan] to

   change to dress more like a man.” (Id.).

         Pagan        “first         complained            about         [this]

   discrimination/harassment         to       upper   [Wal-Mart]   management

   around   November    2019.    [Pagan]        complained   to    the   ethics

   hotline about the discriminatory comments and the unequal

   treatment . . . but nothing was done, nor did [Pagan] get a

   response.” (Id. at ¶ 17).

         In December 2019, Pagan “needed a few days off . . . for

   [his] same sex marriage.” (Id. at ¶ 16). Roselin “denied this

   [request] because she said, ‘[I]n the eyes of God that is

   abominable.’” (Id.). Pagan complained a second time “via the

   ethics hotline . . . around December 2019, regarding [these]

   discriminatory comments and [this] unequal treatment . . .

   [Pagan] was instructed to just fix the issue in the store

   himself.” (Id. at ¶ 18). Pagan then made a third complaint by

   “[bringing] the discrimination/harassment to the attention of

   Nathan, the store manager . . . but again nothing was done.”

   (Id. at ¶ 19). Subsequently, “on or about December 24, 2019,”

   “[Pagan] filed his fourth complaint with upper management via


                                          2
Case 8:21-cv-01095-VMC-JSS Document 19 Filed 07/27/21 Page 3 of 15 PageID 149




   the ethics hotline.” (Id. at ¶ 20). “This time, management

   outside the store location [] instructed Co-Manager Roselin

   [] to approve [Pagan’s] days off for [his] same sex wedding.”

   (Id.).

         “At this point, the retaliation began as it was the first

   time Co-Manager Roselin learned of [Pagan’s] complaints of

   discrimination and harassment.” (Id. at ¶ 21). “For example,

   Co-Manager    Roselin   would   follow   [Pagan]   to   the   bathroom

   asking [Pagan] why [he] complained to the Ethics Line[,] which

   was   never   done   before     [Pagan’s]   [fourth]    complaint   of

   discrimination to upper management.” (Id. at ¶ 22). Roselin

   also began “approach[ing] [Pagan] in an aggressive manner,

   starting fights with [Pagan], yelling at [Pagan] accusing him

   of not doing his job during his lunch and other breaks, which

   was   never   done   before     [Pagan’s]   [fourth]    complaint   of

   discrimination to upper management.” (Id. at ¶ 23).

         Additionally, “[Pagan] was approved for medical leave

   from March [5,] 2020 to March 14, 2020.” (Id. at ¶ 25).

   Roselin “demanded that [Pagan] return[] to work prior to the

   expiration of medical leave that was approved by the third

   party administers of [Wal-Mart’s] medical leave policies.”

   (Id. at ¶ 24). Pagan returned to work as requested, but

   Roselin terminated his employment on March 13, 2020. (Id. at


                                      3
Case 8:21-cv-01095-VMC-JSS Document 19 Filed 07/27/21 Page 4 of 15 PageID 150




   ¶ 25).

           Based on this conduct, Pagan filed a complaint in state

   court alleging retaliation (Count 1), discrimination based on

   sexual     orientation       (Count     3),    discrimination      based    on

   religion (Count 4), discrimination based on sex (Count 7),

   and discrimination based on disability (Count 9) under the

   Florida    Civil    Rights    Act     (FCRA),    retaliation     (Count    2),

   discrimination       based     on     sexual    orientation      (Count    5),

   discrimination        based      on      religion       (Count     6),     and

   discrimination based on sex (Count 8) under Title VII of the

   Civil Rights Act, and discrimination based on disability

   under the Americans with Disabilities Act (ADA) (Count 10).

   (Doc. # 1-1).

           Wal-Mart removed the case to federal court on May 6,

   2021. (Doc. # 1). Pagan filed an amended complaint on May 27,

   2021, narrowing his allegations to retaliation under the FCRA

   (Count     1),     retaliation        under     Title    VII     (Count    2),

   discrimination based on sex under the FCRA (Count 3), and

   discrimination based on sex under Title VII (Count 4). (Doc.

   # 7).

           Now, Wal-Mart moves to dismiss the amended complaint for

   failure to state a claim. (Doc. # 12). Pagan has responded

   (Doc. # 15) and the Motion is ripe for review.


                                           4
Case 8:21-cv-01095-VMC-JSS Document 19 Filed 07/27/21 Page 5 of 15 PageID 151




   II.   Legal Standard

         On a motion to dismiss pursuant to Rule 12(b)(6), this

   Court accepts as true all the allegations in the complaint

   and   construes     them   in   the    light     most   favorable   to   the

   plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

   1262 (11th Cir. 2004). Further, the Court favors the plaintiff

   with all reasonable inferences from the allegations in the

   complaint. Stephens v. Dep’t of Health & Human Servs., 901

   F.2d 1571, 1573 (11th Cir. 1990). But,

         [w]hile a complaint attacked by a Rule 12(b)(6)
         motion to dismiss does not need detailed factual
         allegations, a plaintiff’s obligation to provide
         the grounds of his entitlement to relief requires
         more than labels and conclusions, and a formulaic
         recitation of the elements of a cause of action
         will not do. Factual allegations must be enough to
         raise a right to relief above the speculative
         level.

   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

   citations omitted). Courts are not “bound to accept as true

   a legal conclusion couched as a factual allegation.” Papasan

   v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

   consideration to well-pleaded factual allegations, documents

   central   to   or   referenced        in   the   complaint,   and   matters

   judicially noticed. La Grasta v. First Union Sec., Inc., 358

   F.3d 840, 845 (11th Cir. 2004).




                                          5
Case 8:21-cv-01095-VMC-JSS Document 19 Filed 07/27/21 Page 6 of 15 PageID 152




   III. Analysis

         In its Motion, Wal-Mart makes two arguments in favor of

   dismissal: (1) that the amended complaint is not a “short and

   plain statement of the claim,” but instead “a quintessential

   ‘shotgun’     pleading      that    repeats        every    factual     allegation

   under each count”; and (2) that the retaliation claims (Counts

   1 and 2) must fail because “there is no causal connection

   between [Pagan’s] alleged engagement in a protected activity

   and   [his]    termination.”        (Doc.      #    12     at   2-3).   The   Court

   addresses each argument in turn.

         1.      Shotgun Pleading

         First, Wal-Mart moves to dismiss the amended complaint

   as an impermissible shotgun pleading. (Id. at 5). The Eleventh

   Circuit has “identified four rough types or categories of

   shotgun    pleadings”:       (1)    “a   complaint         containing     multiple

   counts     where    each    count    adopts        the     allegations     of   all

   preceding counts”; (2) a complaint that is “replete with

   conclusory,        vague,   and     immaterial           facts    not   obviously

   connected to any particular cause of action”; (3) a complaint

   that does “not separat[e] into a different count each cause

   of action or claim for relief”; and (4) a complaint that

   “assert[s]      multiple      claims         against       multiple     defendants

   without specifying which of the defendants are responsible


                                            6
Case 8:21-cv-01095-VMC-JSS Document 19 Filed 07/27/21 Page 7 of 15 PageID 153




   for which acts or omissions, or which of the defendants the

   claim    is    brought    against.”    Weiland   v.   Palm   Beach      Cnty.

   Sheriff’s Off., 792 F.3d 1313, 1322-23 (11th Cir. 2015). “The

   unifying characteristic of all types of shotgun pleadings is

   that they fail to . . . give the defendants adequate notice

   of the claims against them and the grounds upon which each

   claim rests.” Id. at 1323.

           Wal-Mart argues that Pagan’s amended complaint is a

   shotgun       pleading    because     “each   count   [of    the    amended

   complaint] incorporates all of the same factual allegations.”

   (Doc. # 12 at 7). According to Wal-Mart,

           it   is  virtually   impossible   to  know    which
           allegations of fact are intended to support which
           claims alleged in [Pagan’s] Amended Complaint . .
           Reading through [the] Amended Complaint requires
           the reader to read the same paragraphs on numerous
           occasions - because they are all incorporated into
           each count - and then parse through each of the
           allegations to identify those that have some
           relevance to that particular cause of action.

   (Id. at 7-8). Wal-Mart concludes that Pagan’s allegations are

   “disorganized, confusing, and impermissibly vague and they do

   not apprise [Wal-Mart], or the Court, of the claims asserted

   against [Wal-Mart].” (Id.).

           The Court disagrees. First, none of the counts in the

   amended       complaint   incorporate      the   allegations       of   prior

   counts. The only paragraphs incorporated into each count are


                                          7
Case 8:21-cv-01095-VMC-JSS Document 19 Filed 07/27/21 Page 8 of 15 PageID 154




   1 through 8, which cover the demand for a jury trial and the

   “parties, venue and jurisdiction” section. (Doc. # 7). This

   is   perfectly    acceptable   “so       long   as    the   counts    do   not

   incorporate the allegations of the previous counts.” Alvarez

   v. Lakeland Area Mass Transit Dist., No. 8:19-cv-1044-VMC-

   SPF, 2019 WL 2868943, at *3 (M.D. Fla. July 3, 2019); see

   also     Weiland,    792    F.3d     at     1324      (11th    Cir.     2015)

   (“[Plaintiff's] re-alleging of paragraphs 1 through 49 [from

   the fact section] at the beginning of each count looks, at

   first glance, like the most common type of shotgun pleading.

   But it is not.”). Dismissal is not warranted on this ground.

          Second, although the amended complaint reiterates the

   same factual allegations in each count, the repetition “is

   not [] so extensive or confused as to make it impossible to

   determine what is being alleged or against whom.” Streeter v.

   City of Pensacola, No. 3:05CV286/MCR, 2007 WL 4468705, at *2

   (N.D. Fla. Dec. 18, 2007). On the contrary, Pagan’s amended

   complaint      identifies   with   specificity        the   supervisor     who

   allegedly discriminated and retaliated against him (Roselin),

   the subject matter of the alleged discrimination (his sexual

   orientation), the alleged protected conduct (his complaints

   to     upper   management),    the       alleged     retaliatory      conduct

   (increased harassment and his eventual termination) and the


                                        8
Case 8:21-cv-01095-VMC-JSS Document 19 Filed 07/27/21 Page 9 of 15 PageID 155




   alleged time-period of the discriminatory and retaliatory

   conduct (roughly December 24, 2019 through March 13, 2020).

   (Doc.     #   7).   The   Court    is   satisfied    that   from   these

   allegations, “a single legal theory pertaining to each count

   is now reasonably identifiable, especially when the text is

   considered together with the individual heading for each

   count.” Streeter, 2007 WL 4468705, at *2 (declining to dismiss

   a complaint containing discrimination and retaliation claims

   as a shotgun pleading despite the allegations tending to be

   “overly broad” and “repetitive”).

           Furthermore, as Pagan points out, “Count 1 is a claim

   for retaliation under the FCRA, which is patterned on (uses

   the same case law and standard of law) as Count 2, the claim

   for retaliation under Title VII,” and “Count 3 is a claim for

   discrimination under the FCRA, which is patterned on (uses

   the same case law plus standard of law) as Count 4, the claim

   for retaliation under Title VII.” (Doc. # 15 at 3). Therefore,

   some repetition is understandable and indeed, to a certain

   point, unavoidable.

           Although the amended complaint may have benefited from

   more clarity or succinctness, “[t]he allegations are not so

   vague    or   ambiguous   that a    responsive      pleading could   not

   possibly be framed.” Streeter, 2007 WL 4468705, at *2. Wal-


                                       9
Case 8:21-cv-01095-VMC-JSS Document 19 Filed 07/27/21 Page 10 of 15 PageID 156




    Mart’s first argument is thus not grounds for dismissal and

    the Motion is denied as to this request.

          2.     Retaliation Claims

          Next, Wal-Mart requests dismissal of Counts 1 and 2 of

    the amended complaint because Pagan “fails to state a claim

    of retaliation under either the FCRA or Title VII.” (Doc. #

    12 at 8).

          To state a claim for retaliation under Title VII, Pagan

    must allege that “(1) [he] engaged in statutorily protected

    activity; (2) [he] suffered a materially adverse employment

    action; and (3) there was a causal link between the two.”

    Dixon v. The Hallmark Companies, Inc., 627 F.3d 849, 856 (11th

    Cir. 2010) (internal citation omitted). “Decisions construing

    Title VII guide the analysis under the FCRA [], which was

    patterned after Title VII . . .                Therefore, the Court’s

    analysis of [Pagan’s] Title VII claims is equally applicable

    to [Pagan’s] FCRA claims.” Dalberiste v. GLE Assocs., Inc.,

    No. 18-CV-62276, 2021 WL 966009, at *1 (S.D. Fla. Mar. 5,

    2021), report and recommendation adopted, No. 18-62276-CIV,

    2021 WL 965771 (S.D. Fla. Mar. 15, 2021).

          In its Motion, Wal-Mart does not contest that Pagan

    engaged     in    protected   activity    and    suffered   an   adverse

    employment       action.   (Doc.   # 12   at   8-11). Wal-Mart’s    only


                                        10
Case 8:21-cv-01095-VMC-JSS Document 19 Filed 07/27/21 Page 11 of 15 PageID 157




    challenge to Counts 1 and 2 is that Pagan fails to satisfy

    the third element of causation. (Id.). According to Wal-Mart,

    the “sole basis” for Pagan’s retaliation claims is temporal

    proximity. (Id. at 10). But Wal-Mart points out that “there

    is a four-month gap in time between November 2019 and March

    2020.” (Id. at 9). Wal-Mart contends that this lapse is “too

    long to permit an inference of causation based on temporal

    proximity alone.” (Id.).

          In response, Pagan emphasizes the timeline alleged in

    the amended complaint. (Doc. # 15 at 3-4). According to Pagan,

    he complained about discrimination to upper management four

    times, beginning in November 2019. (Doc. # 7 at ¶¶ 17-20).

    But the first time he complained, “nothing was done,” the

    second time he “was instructed to just fix the issue in the

    store himself,” and the third time “again nothing was done.”

    (Id. at ¶¶ 17-19). Only after Pagan complained the fourth

    time, around December 24, 2019, does he allege that upper

    management      “instructed   Co-Manager      Roselin[]   to   approve

    [Pagan’s] days off work for [Pagan’s] same sex wedding.” (Id.

    at ¶¶ 20-21). According to Pagan, it was only “[a]t this

    point”   that    “Roselin   learned    of   [Pagan’s]   complaints   of

    discrimination and harassment,” and it was only at this point

    “the retaliation began.”      (Id.).


                                      11
Case 8:21-cv-01095-VMC-JSS Document 19 Filed 07/27/21 Page 12 of 15 PageID 158




          Specifically, although Roselin had previously expressed

    disapproval of Pagan’s “lifestyle,” and generally “made it

    known that she did not appreciate the way Plaintiff dressed

    and wanted Plaintiff to change to dress more like a man,”

    (Id. at ¶¶ 14-15), it was only after she learned of Pagan’s

    complaints to upper management that she “would follow [Pagan]

    to the bathroom asking [Pagan] why [he] complained to the

    Ethics Line.” (Id. at ¶ 22).

          Furthermore, it was only after Roselin learned of the

    complaints    that   she    began     “approach[ing]      [Pagan]    in    an

    aggressive    manner,      starting    fights      with   [Pagan],   [and]

    yelling at [Pagan] accusing [him] of not doing his job during

    his lunch and other breaks.” (Id. at ¶ 23). Per Pagan’s

    timeline, “[this] was never done before [Pagan’s] [fourth]

    complaint    of   discrimination      to   upper    management.”     (Id.).

    Pagan concludes that the “the totality of the circumstances”

    demonstrate that “retaliation began at the first moment that

    Co-manager    Roselin’s     attention      was   called   [to]   [Pagan’s]

    protected activity.” (Doc. # 15 at 5, 9).

          Although the Eleventh Circuit has held that “the lapse

    of three months between [a defendant’s] alleged discovery of

    [a   plaintiff’s]    statutorily      protected     expression    and     the

    adverse employment action is too long to permit an inference


                                          12
Case 8:21-cv-01095-VMC-JSS Document 19 Filed 07/27/21 Page 13 of 15 PageID 159




    of causation based on temporal proximity alone,” Gilliam v.

    U.S. Dep’t of Veterans Affs., 822 F. App’x 985, 990 (11th

    Cir.    2020)       (emphasis    added),       the Court      agrees that             this

    timeline       is     sufficient     to        plausibly      allege          a     causal

    connection between Roselin learning of Pagan’s complaints and

    her    later    adverse     employment         actions.       “[C]lose            temporal

    proximity is only one of several methods of demonstrating a

    causal connection. Therefore, a court cannot simply engage in

    a     rote   evaluation     of     [a]    time     lag       in       evaluating       the

    sufficiency of a retaliation claim, but instead must read the

    complaint       holistically       and     take     into      account             relevant

    context.” Conde v. Int’l Bhd. of Teamsters Loc. Union 728,

    No. 1:17-cv-78-TWTJCF, 2017 WL 1395519, at *6 (N.D. Ga. Mar.

    24, 2017), report and recommendation adopted sub nom. Conde

    v. Truck Drivers & Helper Loc. 728 & Affiliates, No. 1:17-

    cv-78-TWT, 2017 WL 1376238 (N.D. Ga. Apr. 17, 2017) (internal

    citations and quotation marks omitted).

            Indeed,      even   “where       there    is     a    lack       of       temporal

    proximity,          circumstantial       evidence        of       a     ‘pattern        of

    antagonism’ following the protected conduct can also give

    rise to the inference.” Kachmar v. SunGard Data Sys., Inc.,

    109 F.3d 173, 177 (3d Cir. 1997); see also Adetuyi v. City &

    Cnty. of San Francisco, 63 F. Supp. 3d 1073, 1090 (N.D. Cal.


                                              13
Case 8:21-cv-01095-VMC-JSS Document 19 Filed 07/27/21 Page 14 of 15 PageID 160




    2014)     (“[A]     pattern    of     ongoing        retaliation        following

    protected conduct supports a finding of causation.”) (citing

    Wood v. Dollar Rent-A-Car Sys., Inc., 128 F. App’x 620, 622

    (9th Cir. 2005)).

            Taking Pagan’s allegations as true, Roselin frequently

    commented on Pagan’s sexual orientation prior to learning of

    his complaint. But it was only after she learned of complaints

    to   upper   management       that she     escalated        the situation      by

    following him to the bathroom, aggressively starting fights

    and yelling at him, and harassing him about “not doing his

    job”    during     breaks.    (Doc.   #    7    at   ¶    27).   This   behavior

    allegedly continued until Pagan’s termination in March. (Id.

    at ¶¶ 24-26). “To show causation, a plaintiff in a retaliation

    case need prove only that retaliatory animus was one factor

    in the adverse employment decision.” Brown v. Ala. Dep’t of

    Transp.,     597    F.3d   1160, 1182      (11th         Cir. 2010)     (internal

    citation omitted). Taking all reasonable inferences in favor

    of Pagan, the Court agrees that Roselin’s change in behavior

    after she discovered Pagan’s complaints, in combination with

    temporal     proximity,       supports     an    inference       that     Pagan’s

    termination in March was at least partially motivated by

    retaliatory animus.

            Pagan’s allegations thus sufficiently state a plausible


                                          14
Case 8:21-cv-01095-VMC-JSS Document 19 Filed 07/27/21 Page 15 of 15 PageID 161




    claim for retaliation under both the FCRA and Title VII. The

    Motion is denied.

          Accordingly, it is now
          ORDERED, ADJUDGED, and DECREED:
    (1)   Defendant Wal-Mart Associates, Inc.’s Motion to Dismiss

          the Amended Complaint (Doc. # 12) is DENIED.

    (2)   Wal-Mart’s   answer    to   the   amended   complaint   is   due

          fourteen days from the date of this Order, August 10,

          2021.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    27th day of July, 2021.




                                      15
